  Case 13-44784         Doc 78     Filed 04/03/19 Entered 04/03/19 09:39:43              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-44784
         Carliton Eusebio
         Racquel Eusebio
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/18/2013.

         2) The plan was confirmed on 02/04/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/07/2014, 01/05/2016, 11/15/2017, 08/08/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/02/2019.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $51,560.00.

         10) Amount of unsecured claims discharged without payment: $118,569.93.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-44784        Doc 78     Filed 04/03/19 Entered 04/03/19 09:39:43                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $46,954.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $46,954.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $2,009.86
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $6,009.86

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal       Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
AAA CHECKMATE                 Unsecured      1,500.00       1,455.04         1,455.04        204.58         0.00
ALTAIR OH XIII LLC            Unsecured     12,121.00     12,121.60        12,121.60       1,704.32         0.00
ALTAIR OH XIII LLC            Unsecured         710.00        710.80           710.80          99.94        0.00
AMERICASH LOANS LLC           Unsecured            NA         149.81           149.81          21.06        0.00
AMERICASH LOANS LLC           Unsecured         500.00        109.20           109.20          15.35        0.00
BROTHER LOAN & FINANCE        Unsecured      1,500.00       1,450.93         1,450.93        204.00         0.00
CACH                          Unsecured      1,927.00       1,685.32         1,685.32        236.96         0.00
CENTEGRA MEMORIAL MEDICAL CT Unsecured           25.00           NA               NA            0.00        0.00
CITIBANK                      Unsecured      1,306.00       1,306.08         1,306.08        183.64         0.00
COMCAST CHICAGO               Unsecured         144.00           NA               NA            0.00        0.00
COOK COUNTY TREASURER         Secured              NA            NA               NA            0.00        0.00
DENTAL WORKS                  Unsecured          15.00           NA               NA            0.00        0.00
DEPARTMENT STORES NATIONAL BA Unsecured         153.00        153.40           153.40          21.57        0.00
DEUTSCHE BANK NATIONAL        Secured      202,000.00    154,241.77              0.00           0.00        0.00
DEUTSCHE BANK NATIONAL        Unsecured     42,416.00            NA               NA            0.00        0.00
DEUTSCHE BANK NATIONAL        Secured              NA       7,234.56         7,234.56      7,234.56         0.00
DIRECTV                       Unsecured         864.00        863.87           863.87        121.46         0.00
GM FINANCIAL                  Unsecured      6,448.00            NA               NA            0.00        0.00
GM FINANCIAL                  Secured       13,950.00     20,191.96        20,191.96      20,191.96    1,970.56
ILLINOIS BELL TELEPHONE CO    Unsecured         117.00        178.52           178.52          25.10        0.00
ILLINOIS LENDING CORP         Unsecured      1,500.00       1,219.79         1,219.79        171.51         0.00
ILLINOIS LENDING CORP         Unsecured            NA          31.81            34.81           4.89        0.00
INTERNAL REVENUE SERVICE      Priority          900.00        904.73           904.73        904.73         0.00
KOHLS                         Unsecured         876.00           NA               NA            0.00        0.00
LANDMARK ASSET RECEIVABLES M Unsecured      44,178.00     44,178.18        44,178.18       6,211.54         0.00
LVNV FUNDING                  Unsecured            NA          98.92            98.92          13.91        0.00
MIDLAND FUNDING               Unsecured         190.00        190.33           190.33          26.76        0.00
OUR LADY OF RESURRECTION      Unsecured         125.00           NA               NA            0.00        0.00
PRA RECEIVABLES MGMT          Unsecured      1,122.00       1,122.22         1,122.22        157.79         0.00
PRA RECEIVABLES MGMT          Unsecured         673.00        671.82           671.82          94.46        0.00
PRA RECEIVABLES MGMT          Unsecured         312.00        312.80           312.80          43.98        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-44784       Doc 78     Filed 04/03/19 Entered 04/03/19 09:39:43                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT          Unsecured      5,642.00       5,624.24      5,624.24        790.78         0.00
RESURRECTION HEALTH CARE      Unsecured         125.00           NA            NA            0.00        0.00
SEARS/CBNA                    Unsecured      1,306.00            NA            NA            0.00        0.00
SHERMAN HOSPITAL              Unsecured         125.00           NA            NA            0.00        0.00
SIR FINANCE                   Unsecured      1,500.00       1,619.00      1,619.00        227.63         0.00
TDBANK USA /TARGET CREDIT     Unsecured         434.00        434.58        434.58          61.10        0.00
US CELLULAR                   Unsecured         309.00           NA            NA            0.00        0.00
WELLS FARGO                   Unsecured      1,607.00            NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00              $0.00                  $0.00
      Mortgage Arrearage                              $7,234.56          $7,234.56                  $0.00
      Debt Secured by Vehicle                        $20,191.96         $20,191.96              $1,970.56
      All Other Secured                                   $0.00              $0.00                  $0.00
TOTAL SECURED:                                       $27,426.52         $27,426.52              $1,970.56

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00              $0.00                  $0.00
       Domestic Support Ongoing                            $0.00              $0.00                  $0.00
       All Other Priority                                $904.73            $904.73                  $0.00
TOTAL PRIORITY:                                          $904.73            $904.73                  $0.00

GENERAL UNSECURED PAYMENTS:                          $75,691.26         $10,642.33                   $0.00


Disbursements:

       Expenses of Administration                          $6,009.86
       Disbursements to Creditors                         $40,944.14

TOTAL DISBURSEMENTS :                                                                      $46,954.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-44784         Doc 78      Filed 04/03/19 Entered 04/03/19 09:39:43                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
